DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 6 is  objected to because of the following informalities: claim 6 recite the limitation “a second DMRS element of the DMRS is provide” in line 3-4 .  the limitation the DMRS should be amended to recites as “the DMRS elements” to properly establish antecedent with “the DMRS elements” recited earlier in claim 6 and claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a second DMRS element” in line 3-4.  It is unclear if this  “second DMRS element” is the same or different than the “second DRMS element” recited in line 11 of claim 1 upon which claim 6 depends on.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al. (US 2019/0342865 A1)  in view of Chung et al. (US 2011/0110357 A1 previously cited).

Regarding Claim 1 and 9, SHIN et al. discloses; 
A method of operating a transmitting node in a millimeter-wave communication network (Para. [0384]: “a method of… transmitting a signal from the terminal to the base station through an uplink data channel of the physical layer) and A transmitting node (Fig. 1I, Para. [0203]:  a terminal) for a millimeter-wave communication network, the method performed by the node comprising/configured to: 
transmit[ting] communication signaling in a transmission timing structure (Fig. 1B, 1LE, 1LF, Para. [0064]: transmitting  “a basic structure of time-frequency domain which is a radio resource region for transmission of data or control channel in the uplink of the LTE/LTE-A system”), the communication signaling comprising N signaling blocks (Fig. 1B, 1LE, Para. [0066]: 14 symbols/blocks), N being an integer multiple of 2 (Fig. 1B, 1LE, Para. [0066]: 14 is  an integer multiple of 2)); 
a subset of M consecutive blocks of the signaling blocks representing control signaling (Fig. 1C, 1LE, Para. [0135], [0140]: a subset of “settable” consecutive symbols/blocks can represent control signaling region where Fig. 1LE discloses first 8 symbols (see FIG. I-3-2: symbols 0 to 7) as settable consecutive symbols/blocks can represent control signaling),  M being a power of 2 and less than N (Fig. 1C, 1LE, Para. [0135]: 8 being a power of 2 and less than the 14);  
a subset of I blocks of the N signaling blocks representing demodulation reference signaling (DMRS) elements (Fig. 1C, 1LE, Para. [0135]: out of the 8 control signaling symbols/blocks 2 symbols are representing demodulation reference signaling (DMRS) symbols/elements (see FIG. I-3-2)), I being an integer greater than one (Fig. 1LE: 2 symbols are greater than one), a first DMRS element being arranged in time to occur at a beginning of the N signaling blocks (Fig. 1LE: first DMRS at symbol position 0 is arranged in time to occur at a beginning of the 14 signaling symbols/blocks (see FIG. I-3-2)) and a second DMRS element being arranged in time to fall between a data signaling block and a control signaling block (Fig. Fig. 1C, 1LE: second DMRS at symbol position 7 is arranged in time to fall between a data signaling symbol/block at symbol position 8 and a control signaling symbol/block at symbol position 6 (see FIG. I-3-2)); and 
N-M-I signaling blocks of the N signaling blocks representing data signaling block (Fig. 1C, 1LE: Para. [0135]: Data  Region corresponding to symbols 8-13 represents 6 (i.e. N-M-I = 6) data signaling symbols/blocks), the N-M-1 signaling blocks arranged in time in the transmission timing structure before the M signaling blocks representing control signaling

SHIN et al. discloses (Fig. 1C, 1LE (See Fig. I-3-2)) the data signaling symbols/blocks being arranged in time in the transmission timing structure after the signaling blocks representing control signaling as suppose to the claimed:
 “before” the M signaling blocks representing control signaling.
On the other hand, Chung et al. teaches:
the data signaling block 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the 6 data symbols/signaling blocks in Chung et al.’s invention can arranged along the time axis transmission structure before the control symbol/signaling blocks in time domain as taught by Chung et al. where doing so would (Chung et al., Para. [0044]) allow to “relax a limit to a single carrier property based on the SC-FDMA scheme, to reduce system complexity, and to improve flexibility in system operation.”

Regarding Claim 2, SHIN et al. in view of Chung et al. discloses all as applied to claim 1 above, where SHIN et al. further teaches;
wherein the communication signaling is uplink signaling (Fig, 1B, 1LE, Para. [0064]: “a basic structure of time-frequency domain which is a radio resource region for transmission of data or control channel in the uplink of the LTE/LTE-A system”).  

Regarding Claim 3, SHIN et al. in view of Chung et al. discloses all as applied to claim 1 above, where SHIN et al. further teaches;
wherein one of the DMRS elements is prefixed to the first in time domain of the M signaling blocks representing control signaling (Fig. 1LE: DMRS at symbol 0 is prefixed to the first in time domain of the M signaling blocks representing control signaling at symbol position 1 (See Fig. I-3-2)).

Regarding Claim 6, SHIN et al. in view of Chung et al. discloses all as applied to claim 1 above, where SHIN et al. further teaches;
wherein one DMRS element of the DMRS elements is provided at the beginning of the transmission timing structure (Fig. 1E: DMRS at symbol 0 is provided at the beginning of the transmission timing structure), and a second DMRS element of the DMRS is provided between a signaling block representing data signaling and the closest signaling block representing control signaling if a signaling block representing data signaling is included in the transmission timing structure (Fig. 1LE: a DMRS at symbol position 7 is between  signaling block representing data signaling at symbol position 8  and the closest signaling block representing control signaling at symbol position 6 (See Fig. I-3-2)).  
Regarding Claim 7, SHIN et al. in view of Chung et al. discloses all as applied to claim 1 above, where SHIN et al. further teaches
wherein the communication signaling is transmitted based on a single carrier waveform (Fig. 1B, 1LE, Para. [0323]: “employ a single carrier frequency division multiple access (SC-FDMA) scheme [waveform] in an uplink (UL)”).  

Regarding Claim 8, SHIN et al. discloses;
A non-transitory storage medium storing a program product comprising instructions causing processing circuitry to at least one of control and perform a method of operating a transmitting node in a millimeter-wave communication network (Para. [0384]: “a method of… transmitting a signal from the terminal [a transmitting node] to the base station through an uplink data channel of the physical layer”; Para. [0314]: “These computer program instructions may be provided to a processor…which are executed via the processor…for implementing the functions specified in the flowchart block or blocks.  These computer program instructions may also be stored in a computer usable or computer-readable memory that may direct a computer…that implement the function specified in the flowchart block or blocks”), the method comprising: 
transmitting communication signaling in a transmission timing structure (Fig. 1B, 1LE, 1LF, Para. [0064]: transmitting  “a basic structure of time-frequency domain which is a radio resource region for transmission of data or control channel in the uplink of the LTE/LTE-A system”), the communication signaling comprising N signaling blocks (Fig. 1B, 1LE, Para. [0066]: 14 symbols/blocks), N being an integer multiple of 2 (Fig. 1B, 1LE, Para. [0066]: 14 is  an integer multiple of 2)); 
a subset of M consecutive blocks of the signaling blocks representing control signaling (Fig. 1C, 1LE, Para. [0135], [0140]: a subset of “settable” consecutive symbols/blocks can represent control signaling region where Fig. 1LE discloses first 8 symbols (see FIG. I-3-2: symbols 0 to 7) as settable consecutive symbols/blocks can represent control signaling),  M being a power of 2 and less than N (Fig. 1C, 1LE, Para. [0135]: 8 being a power of 2 and less than the 14);  
a subset of I blocks of the N signaling blocks representing demodulation reference signaling (DMRS) elements (Fig. 1C, 1LE, Para. [0135]: out of the 8 control signaling symbols/blocks 2 symbols are representing demodulation reference signaling (DMRS) symbols/elements (see FIG. I-3-2)), I being an integer greater than one (Fig. 1LE: 2 symbols are greater than one), a first DMRS element being arranged in time to occur at a beginning of the N signaling blocks (Fig. 1LE: first DMRS at symbol position 0 is arranged in time to occur at a beginning of the 14 signaling symbols/blocks (see FIG. I-3-2)) and a second DMRS element being arranged in time to fall between a data signaling block and a control signaling block (Fig. Fig. 1C, 1LE: second DMRS at symbol position 7 is arranged in time to fall between a data signaling symbol/block at symbol position 8 and a control signaling symbol/block at symbol position 6 (see FIG. I-3-2)); and 
N-M-I signaling blocks of the N signaling blocks representing data signaling block (Fig. 1C, 1LE: Para. [0135]: Data  Region corresponding to symbols 8-13 represents 6 (i.e. N-M-I = 6) data signaling symbols/blocks), the N-M-1 signaling blocks 

SHIN et al. discloses (Fig. 1C, 1LE (See Fig. I-3-2)) the data signaling symbols/blocks being arranged in time in the transmission timing structure after the signaling blocks representing control signaling as suppose to the claimed:
“before” the M signaling blocks representing control signaling.
On the other hand, Chung et al. teaches:
the data signaling block 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the 6 data symbols/signaling blocks in Chung et al.’s invention can arranged along the time axis transmission structure before the control symbol/signaling blocks in time domain as taught by Chung et al. where doing so would (Chung et al., Para. [0044]) allow to “relax a limit to a single carrier property based on the SC-FDMA scheme, to reduce system complexity, and to improve flexibility in system operation.”


Regarding Claim 10 and 11, SHIN et al. discloses;
A method of operating a receiving node and a receiving node in a millimeter-wave communication network (Abstract, Fig. 1J: “a method by which a base station  [a receiving node] sets a plurality of demodulation reference signal (DMRS) structures and determines uplink and downlink transmission…”), the method performed by the base station comprising/configured to: 
receive/receiving communication signaling in a transmission timing structure (Fig. 1B, 1LE, 1LF, Para. [0064]: Base Station receiving  “a basic structure of time-frequency domain which is a radio resource region for transmission of data or control channel in the uplink of the LTE/LTE-A system”, Para. [0057]: “The uplink refers to a radio link through which a terminal … transmits data or a control signal to a base station…”), the communication signaling comprising N signaling blocks (Fig. 1B, 1LE, Para. [0066]: 14 symbols/blocks), N being an integer multiple of 2 (Fig. 1B, 1LE, Para. [0066]: 14 is  an integer multiple of 2));
a subset of M consecutive blocks of the signaling blocks representing control signaling (Fig. 1C, 1LE, Para. [0135], [0140]: a subset of “settable” consecutive symbols/blocks can represent control signaling region where Fig. 1LE discloses first 8 symbols (see FIG. I-3-2: symbols 0 to 7) as settable consecutive symbols/blocks can represent control signaling),  M being a power of 2 and less than N (Fig. 1C, 1LE, Para. [0135]: 8 being a power of 2 and less than the 14);  
a subset of I blocks of the N signaling blocks representing demodulation reference signaling (DMRS) elements (Fig. 1C, 1LE, Para. [0135]: out of the 8 control signaling symbols/blocks 2 symbols are representing demodulation reference signaling (DMRS) symbols/elements (see FIG. I-3-2)), I being an integer greater than one (Fig. 1LE: 2 symbols are greater than one), a first DMRS element being arranged in time to occur at a beginning of the N signaling blocks (Fig. 1LE: first DMRS at symbol position 0 is arranged in time to occur at a beginning of the 14 signaling symbols/blocks (see FIG. I-3-2)) and a second DMRS element being arranged in time to fall between a data signaling block and a control signaling block (Fig. Fig. 1C, 1LE: second DMRS at symbol position 7 is arranged in time to fall between a data signaling symbol/block at symbol position 8 and a control signaling symbol/block at symbol position 6 (see FIG. I-3-2)); and 
N-M-I signaling blocks of the N signaling blocks representing data signaling block (Fig. 1C, 1LE: Para. [0135]: Data  Region corresponding to symbols 8-13 represents 6 (i.e. N-M-I = 6) data signaling symbols/blocks), the N-M-1 signaling blocks 

SHIN et al. discloses (Fig. 1C, 1LE (See Fig. I-3-2)) the data signaling symbols/blocks being arranged in time in the transmission timing structure after the signaling blocks representing control signaling as suppose to the claimed:
 “before” the M signaling blocks representing control signaling.
On the other hand, Chung et al. teaches:
the data signaling block used as “Rankindicator” and “ACK/NACK” signaling  in the first four SC-FDMA symbol transmission timing structure axis).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the 6 data symbols/signaling blocks in Chung et al.’s invention can arranged along the time axis transmission structure before the control symbol/signaling blocks in time domain as taught by Chung et al. where doing so would (Chung et al., Para. [0044]) allow to “relax a limit to a single carrier property based on the SC-FDMA scheme, to reduce system complexity, and to improve flexibility in system operation.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633